Citation Nr: 0835784	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly death pension based on the 
need for regular aid and attendance.

3.  Entitlement to a compensable evaluation for scar, 
pilonidal cyst, for accrued purposes.

4.  Entitlement to service connection for eczema for accrued 
purposes.

5.  Entitlement to service connection for schizophrenia, 
paranoid, for accrued purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 1956 
and October 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in January 2008 
when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In August 2004 the appellant filed a Notice of Disagreement 
(NOD) with the RO's July 2004 rating decision, including the 
decisions denying entitlement to special monthly death 
pension based on the need for regular aid and attendance; 
entitlement to a compensable evaluation for scar, pilonidal 
cyst, for accrued purposes; entitlement to service connection 
for eczema for accrued purposes; and entitlement to service 
connection for schizophrenia, paranoid, for accrued purposes.  
In a statement dated in November 2004, the appellant 
indicated that she was appealing the July 2004 decision 
regarding her claim of entitlement to service connection for 
the cause of the veteran's death; however, the appellant did 
not explicitly indicate whether she intended to withdraw her 
August 2004 appeal of the other issues denied by the RO in 
the July 2004 rating decision.  The Board notes that in April 
2005 the RO issued a Statement of the Case (SOC) identifying 
the appellant's initial August 2004 communication as her NOD.

Subsequently, in January 2008 the Board remanded the 
appellant's claims in part for the appellant to be contacted 
in an effort clarify the claims on appeal.  A review of the 
claims file does not reveal that any attempts were made, 
pursuant to the January 2008 Board remand, to contact the 
appellant and clarify the claims on appeal.

Upon further review of the claims folder, the Board finds 
that clarification of the issues on appeal is unnecessary and 
that the appellant filed a timely NOD with regard to the 
issues of entitlement to special monthly death pension based 
on the need for regular aid and attendance; entitlement to a 
compensable evaluation for scar, pilonidal cyst, for accrued 
purposes; entitlement to service connection for eczema for 
accrued purposes; and entitlement to service connection for 
schizophrenia, paranoid, for accrued purposes.  To date, the 
RO has not issued the appellant a SOC with respect to these 
claims.  Under the circumstances, the Board has no discretion 
and is obliged to remand these issues to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The appellant also seeks entitlement to service connection 
for cause of the veteran's death.  The Board previously 
remanded this claim in January 2008 for the appellant to be 
provided with adequate notice pursuant to Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In February 2008 the appellant was 
provided with notice pursuant to Hupp and the case was 
subsequently returned to the Board.

Since the outcome of the appellant's claims of entitlement to 
service connection for eczema for accrued purposes and 
entitlement to service connection for schizophrenia, 
paranoid, for accrued purposes, may directly affect the 
outcome of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds the issues to be inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to service connection for the cause 
of the veteran's death until the issues of entitlement to 
service connection for eczema for accrued purposes and 
entitlement to service connection for schizophrenia, 
paranoid, for accrued purposes, are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the appellant an 
SOC with respect to her claims of 
entitlement to special monthly death 
pension based on the need for regular aid 
and attendance; entitlement to a 
compensable evaluation for scar, 
pilonidal cyst, for accrued purposes; 
entitlement to service connection for 
eczema for accrued purposes; and 
entitlement to service connection for 
schizophrenia, paranoid, for accrued 
purposes, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




